Citation Nr: 0522376	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-30 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for depression and 
somatization disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to March 
1986, and from August 1987 to February 1992.

This matter came before the Board of Veterans' Appeals 
(Board) from a February 2003 RO decision which determined 
that new and material evidence had not been submitted to 
reopen the veteran's previously denied claim seeking service 
connection for depression and somatization disorder.  The 
veteran filed a timely notice of disagreement with this 
decision in March 2003.  Thereafter, he perfected his appeal 
in September 2003, following the RO's issuance of a statement 
of the case in August 2003.
  
In April 2005, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  In July 1997, the RO denied the veteran's claim for 
service connection for depression and somatization disorder.  
Notice of this decision was sent to the veteran that same 
month, and he did not perfect an appeal of this decision.

2.  Evidence received since the RO's July 1997 decision, when 
considered by itself or in connection with evidence 
previously assembled, is cumulative or redundant, or does not 
relate to an unestablished fact necessary to substantiate the 
claim, and the additional evidence does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1997 RO rating decision that denied service 
connection for depression and somatization disorder is final.  
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2004).

2.  New and material evidence has not been received, and the 
claim for service connection for depression and somatization 
disorder may not be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on the claim.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Personality disorders are not diseases or injuries within the 
meaning of the applicable legislation on VA compensation 
benefits, and service connection is prohibited for 
personality disorders.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; 
Beno v. Principi, 3 Vet. App. 439 (1992).

The veteran first claimed service connection for depression 
and somatization disorder in May 1996.  A July 1997 rating 
decision denied the claim as there was no treatment for 
depression and somatization disorder during service, and no 
evidence of a possible relationship between the claimed 
condition and service.  The veteran filed a notice of 
disagreement with this decision in October 1997, and the RO 
issued a Statement of the Case later that same month.  In 
December 1997, the veteran requested an extension of time to 
appeal his claims, and the RO wrote a letter to him in 
December 1997 informing him he had until July 28, 1998, to 
submit his appeal.  Thereafter, the veteran failed to perfect 
his appeal of this decision, and the RO's July 1997 decision 
became final. 38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. 
§§ 3.160(d), 20.202, and 20.302(b).  

The Board notes the veteran's representative has asked the 
December 1997 statement from the veteran be accepted as a 
substantive appeal.  A substantive appeal does not have to be 
on a VA Form 9, but any other document must contain the 
necessary information to be considered an adequate appeal.  
38 C.F.R. § 20.202.  At a minimum, an adequate appeal must 
set out "specific arguments relating to errors of fact or 
law" made in the denial(s) being appealed.  Id.  Although 
the Board will construe such arguments liberally, the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law.  Id.  In this case, the veteran's December 
1997 request for an extension of time to perfect an appeal 
cannot be accepted as a formal substantive appeal.  That 
statement contained absolutely no allegations of error of 
fact or law, nor did it identify the specific issues the 
veteran wished to appeal (as the statement of the case 
addressed four claims).  

In October 2002, the RO received the veteran's claim for 
service connection for depression and somatization disorder.  
Since the claim had been previously denied, that is a claim 
to reopen.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

The definition of "new and material evidence" in 38 C.F.R. 
§ 3.156(a) was revised, effective August 29, 2001.  This new 
regulation provides:  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  This latest definition of new 
and material evidence applies to a claim to reopen a finally 
decided claim received by the VA on or after August 29, 2001; 
thus it applies to the instant case.  66 Fed. Reg. 45620 
(2001).  

The evidence received subsequent to the July 1997 rating 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  

The RO's July 1997 decision concluded that the veteran was 
then diagnosed with depression and somatization disorder, but 
that this condition was not incurred in, caused or aggravated 
by his active duty service.

The evidence received since 1997 includes: the veteran's 
statements and testimony herein; VA outpatient treatment 
records, dated from June 1999 to January 2003; VA 
examinations, dated in May 2000; and private treatment 
records, dated from November 1999 to June 2001.  The VA 
examination reports are not material since they did not 
concern psychiatric disorders.  The private treatment records 
are also not material in that they do not refer to any 
psychiatric disorder.

The VA outpatient treatment records, from the VA medical 
centers in Kansas City and Poplar Bluff, show treatment for 
and diagnoses of multiple psychiatric conditions, including 
major depressive disorder; depressive disorder, not otherwise 
specified; post-traumatic stress disorder; relational 
problems, not otherwise specified; acute stress disorder; 
family crisis; and insomnia.  This evidence is new in that it 
was not previously of record.  The Board finds, however, that 
this evidence is not "material" for purposes of reopening 
the claim.  The unestablished fact - whether the veteran has 
a psychiatric disorder which was incurred in or caused by 
service - remains unestablished by the medical records 
received since 1997.   While these records show ongoing 
treatment for psychiatric disorders, they fail to relate any 
of these conditions to his active duty service.  The Board 
notes that the veteran had previously been diagnosed with 
depression and somatization disorder prior to the July 1997 
RO decision.  Nonetheless, at that time, as is now, there is 
no competent medical evidence of record relating this 
condition to the veteran's active duty service.  Thus, the 
additional evidence does not create a reasonable possibility 
of substantiating the claim since there remains no showing 
that the veteran has a psychiatric disorder which was 
incurred in or caused by his active duty service.

In fact, it must be noted that the new evidence confirms the 
rationale of the prior denial.  For example, by the veteran's 
own history as given to a VA counselor in September 1999, he 
began having marital problems in May 1992 and experiencing 
depression in 1993.  The diagnosis was situational 
depression, related to marital problems that began in 1992 
following, in part, the veteran's "unwanted" discharge from 
service.  It must be noted at this juncture that a VA 
examination conducted in August 1992 reflected no complaints 
concerning psychiatric symptomatology, and the psychiatric 
evaluation was normal.

Again, as noted above, although the veteran is certainly 
competent to report experiencing symptoms, his allegations 
and testimony herein are essentially repetitive and not so 
significant that the claim must be reopened and 
readjudicated.  The veteran does not possess medical 
expertise, and he is, therefore, not competent to render an 
opinion on a matter involving medical knowledge, such as a 
diagnosis.  Without the appropriate medical training and 
expertise, the veteran, through his statements and testimony 
offered herein, is not competent to offer a probative opinion 
on a medical matter, such as with respect to the etiology of 
a claimed disability.  See Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Where, as here, 
resolution of an issue under consideration turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Accordingly, the Board finds that the evidence received 
subsequent to July 1997 is not new and material and does not 
serve to reopen the claim for service connection for 
depression and somatization disorder.  Until the veteran 
meets his threshold burden of submitting new and material 
evidence sufficient to reopen his claim, the benefit of the 
doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
in November 2002, prior to the initial RO's February 2003 
decision on appeal herein.  The RO's letter advised the 
veteran of the first, second and third elements required by 
the Pelegrini II Court as stated above.  In addition, he was 
specifically told that it was his responsibility to support 
his claim with appropriate evidence.  The February 2003 RO 
decision and the August 2003 statement of the case (SOC) also 
notified the veteran of the specific reasons why his claims 
were denied, and the information and evidence needed to 
substantiate his claim. 

Although the VCAA notice letter provided to the veteran does 
not specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letter, the February 
2003 rating decision, and the August 2003 SOC, read as a 
whole, give notice to the veteran of VA's desire to obtain 
additional information and evidence supporting and 
substantiating the claim and possibly leading to such 
information and evidence.  See Mayfield v. Nicholson, No. 02-
1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  VA has, 
therefore, complied with the VCAA notice requirements.  When 
the veteran has received notice that complies with the 
statute and regulation, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  Id.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  
Service medical records are in the file.  VA outpatient 
records are in the file.  The RO also requested and obtained 
private treatment records identified by the veteran.  

No examination was provided in relation to the veteran's 
claim herein because the veteran has failed to submit new and 
material evidence to reopen his claim, which was previously 
denied.  When a claim is one to reopen a finally decided 
claim, VA is not obligated to provide a medical examination 
or obtain a medical opinion until new and material evidence 
has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  Since 
the veteran has failed to submit new and material evidence to 
reopen his claim for service connection herein, VA was not 
obligated to provide him with a medical examination.
 
Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  





	(CONTINUED ON NEXT PAGE)



ORDER

As new and material evidence has not been received to reopen 
a claim of entitlement to service connection for depression 
and somatization disorder, the appeal is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


